DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The response of March 08, 2021 is acknowledged and has been entered. The amendments to the specification are noted. In view thereof, the objection to the specification is withdrawn.
	Claims 1, 9, 15 and 23-24 have been amended and claims 6, 10-11, 13 and 25 have been cancelled. Currently claims 1-5, 7-9, 12 and 14-24 remain pending in the application. Claims 1-5, 7-9, 12, 14-19 and 22-24 stand rejected under 35 U.S.C. § 102(a)(1) as being anticipated by International Publication No. 2017/155415 A1 (Saether et al.). In the response, applicant suggests that the claims are not anticipated by the cited art because Saether et al. does not disclose or suggest a subsea well installation according to the claims. The examiner disagrees.
	At page 4, Saether et al. discloses that a load transmitting wellhead connector latches, directly or indirectly to a “wellhead assembly support structure”, which is identified as a low pressure wellhead housing. As shown in figure 5, a “conductor” 102, which is identified as a “low pressure wellhead housing” supports a base assembly at 108, thus fully anticipating the limitation a “base structure supported relative to a seabed by the wellhead”. Saether et al. additionally discloses that the connection members between the subsea package may be operated to put the connection between the riser system equipment and the wellhead into tension or compression respectively, thus fully anticipating the language a “tension arrangement extending between the base structure and the subsea packing, to apply a compressive force through the Xmas tree”. As Saether et al. continues to anticipate the language of the claims as they are currently presented, the rejection will be maintained and will be made final.
	
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-5, 7-9, 12, 14-19 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by International Publication No. WO 2017/155415 A1 (Saether et al.).
As concerns claim 1, Saether et al. discloses a subsea well installation, comprising: an Xmas tree coupled to a wellhead (1:6-10, see figure 5); a base structure 108 located at a lower region of the Xmas tree, wherein the base structure is supported relative to a seabed by the wellhead; a subsea package 109 mounted on an upper region of the Xmas tree; and a tension arrangement 114, 116 extending between the base structure and the subsea package, to apply a compressive force through the Xmas tree.
 	As concerns claim 2, Saether et al. discloses the subsea well installation of claim 1, wherein the Xmas tree defines an axial length between the base structure and the subsea package, the tension arrangement extending across at least that axial length, to apply the compressive force through the axial length of Xmas tree (see figures 5 and 6).
As concerns claim 3, Saether et al. discloses the subsea well installation of claim 2, wherein the tension arrangement comprises at least one tensioning member 114 extending across at least the axial length.
As concerns claim 4, Saether et al. discloses the subsea well installation of claim 1 comprising a first mounting arrangement 120 for connecting the tension arrangement to the upper region of the Xmas tree and a second mounting arrangement 122 for connecting the tension arrangement to the lower region of the Xmas tree.
As concerns claim 5, Saether et al. discloses the subsea well installation of claim 4, wherein at least one of: the first mounting arrangement 120 is axially proximal to the subsea package and axially 
	As concerns claim 7, Saether et al. discloses the subsea well installation of claim 4, wherein the first mounting arrangement is connectable to or provided as part of an adaptor sub or interface sub provided as part of or connectable to the subsea package (see at least 13:30+).
	As concerns claim 8, Saether et al. discloses the subsea well installation of claim 4, wherein the second mounting arrangement is connectable to or provided as part of the base structure (see figure 6, the second mounting arrangement at 122 is connectable to or provided as part of the base structure).
	As concerns claim 9, Saether et al. discloses the subsea well installation of claim 1, wherein at least one of: the base structure is mounted to the wellhead, ]]the seabed by, the wellhead itself such that a part of the tension arrangement associated with the base structure is fixed relative to the wellhead (see at least figure 5, and the rejection of claim 1, above).
	As concerns claim 12, Saether et al. discloses the subsea well installation of claim 1, wherein the tension arrangement comprises at least one tensioning member, and wherein the at least one tensioning member extends between the subsea package and the base structure (figure 5).
	As concerns claim 14, Saether et al. discloses the subsea well installation of 1, comprising a tension monitor for monitoring tension or loading in at least one of: the tension arrangement; and the Xmas tree (implicit, see 17:34).
	As concerns claim 15, Saether et al. discloses a method for supporting a subsea well installation, the subsea well installation comprising an Xmas tree coupled to a wellhead 102,104 and a base structure 108 located at a lower region of the Xmas tree, the method comprising: providing a tension arrangement 114 between the base structure and a subsea package mounted on an upper region of the , wherein the base structure is supported relative to a seabed by the wellhead (figure 5).
	As concerns claim 16, Saether et al. discloses the method of claim 15, comprising applying tension between the subsea package and the base structure (see figure 6, tension is applied with the torque buckets at 106, the reference additionally discloses worm gears to control the fixing devices at 120 and 122).
As concerns claim 17, Saether et al. discloses the method of claim 15 wherein providing the tension arrangement comprises providing at least one tensioning member 114 extending between the subsea package and the base structure.
As concerns claim 18, Saether et al. discloses the method of claim 17, comprising controlling or varying tension in the tension arrangement to control compressive force applied through the Xmas tree (with the aforementioned torque buckets 124 and worm gears).
As concerns claim 19, Saether et al. discloses the method of claim 15, comprising monitoring tension or loading in at least one of: the tension arrangement; and the Xmas tree, and using the monitored tension or loading to determine the compressive force acting through the Xmas tree (implicit at 17:34, disclosing that the connectors are arranged for remote control).
As concerns claim 22, Saether et al. discloses the method of claim 15, further comprising performing an operation on a well that is accessible via the wellhead, wherein the operation comprises at least one of: a completion; production; intervention; and plugging and abandonment operation (see 5:4+, the forces can be transmitted during any of drilling, completion and/or workover modes of operation).
As concerns claim 23, Saether et al. discloses a method for installing a well installation comprising an Xmas tree (see at least 1:10), the method comprising: mounting a subsea package 109 on an upper region of the Xmas tree; and providing a tension arrangement 114 between the subsea the members 114 may put the wellhead assembly into compression or tension), wherein the base structure is supported relative to a seabed by a wellhead (figure 5).
As concerns claim 24, Saether et al. discloses the method of claim 23, comprising: providing an assembly comprising: the Xmas tree; the subsea package; and the tension arrangement; running the assembly via a subsea-surface connector to L[a ]]the wellhead; and installing the assembly on the wellhead (see at least figure 5).
Claim Rejections - 35 USC § 103
Claims 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saether et al., alone.
As concerns claims 20-21, the reference does not explicitly disclose varying tension in the tension arrangement or controlling movement of the subsea package in response to a tension value, nevertheless as the reference has disclosed that the tension can be controlled using the torque buckets and worm gears to control the compression between the mountings at 120 and 122, it would appear to have been obvious to one of ordinary skill in the art prior to the effective filing to control the tension and movements of the subsea assembly in response to observed or monitored known tension values to predictably and effectively control the forces transmitted through the subsea equipment to the wellhead and the conductor.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,532,162 (Fischer) and US 3,934,658 (Nelson) disclose subsea wellhead assemblies having base structures supported relative to the seafloor by the wellhead.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045.  The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/               Primary Examiner, Art Unit 3679